Citation Nr: 1609904	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. The Veteran died in April 2005. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

In August 2013, the Board denied entitlement to service connection for the cause of the Veteran's death. The appellant appealed the August 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In July 2014, the parties filed a Joint Motion for Remand (JMR).  In August 2014, the Court issued an order granting the JMR and remanded the case to the Board for readjudication consistent with the Court's order.


FINDINGS OF FACT

1. The Veteran died in April 2005. The death certificate identified the immediate cause of death as congestive heart failure, with an underlying cause of non-Hodgkin's lymphoma. Coronary artery disease was also identified as a significant condition contributing to death but not resulting in the underlying cause of death.

2. At the time of the Veteran's death, he had no service-connected disabilities.

3. The Veteran was diagnosed with a systolic ejection murmur (heart condition) during service.

4. The cause of the Veteran's death is etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the appellant could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Cause of Death - Laws and Regulations

Dependency and Indemnity Compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1). In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the veteran suffered from an injury or disease in service. If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for Cause of Death

The Veteran died in April 2005. The appellant is seeking service connection for the cause of the Veteran's death.

The death certificate identified the cause of death as congestive heart failure. Non-Hodgkin's lymphoma is identified as an underlying cause of death. Coronary artery disease was also identified as a significant condition contributing to death, but not resulting in the underlying cause of death.

At the time of the Veteran's death, he had no service-connected disabilities. Therefore, the Board must consider whether service connection for any disease process listed on his death certificate is warranted. The Board notes that the RO previously denied service connection for rheumatic heart disease with mitral insufficiency in an unappealed July 1969 rating decision; however, the Board must take a de novo review of the appellant's claim for DIC benefits. 38 C.F.R. § 20.1106. 

The Board acknowledges the RO's implied finding in July 1969 that the Veteran's rheumatic heart disease with mitral insufficiency manifested prior to service. Accordingly, the RO found that the Veteran's rheumatic heart disease with mitral insufficiency was not incurred during active service. However, as discussed below, the Board is granting service connection for a heart disease that began during the Veteran's active service; therefore, the Board finds that a discussion regarding the presumption of soundness as it applies to the Veteran's heart disease is unnecessary.

The Veteran was diagnosed with a systolic ejection murmur in his January 1969 separation examination.  The Veteran's heart disease was characterized as rheumatic heart disease with mitral insufficiency, Class I, in a June 1969 examination. A June 1969 VA examination report indicates that the Veteran had a history of a three week febrile illness with sore throat while in elementary school. 

In February 2011, after reviewing the claims file, a VA physician provided an opinion as to whether the cause of the Veteran's death was related to his service. Pursuant to the January 2012 Board remand, this opinion is inadequate because the claims file at the time of the examination did not include all of the Veteran's identified private treatment records.

In March 2013, after reviewing the claims file, a VA physician opined that the Veteran's in-service heart murmur was less likely than not related to his death from congestive heart failure. In an August 2014 JMR, the parties agreed that this opinion was inadequate, as the examiner did not address pertinent medical evidence. 

In January 2016, a private physician reviewed the Veteran's relevant service and medical records, prior medical opinions, and historical treatment records. The physician opined that the Veteran's mitral valve disorder, first diagnosed in 1969, more likely than not contributed to his eventual death. He opined that there is a strong nexus demonstrated between rheumatic heart disease with mitral valve regurgitation and the eventual development of congestive heart failure. He also stated that the natural history of this disease process fits perfectly with the timeline of symptoms experienced by the Veteran.

In review of this medical opinion submitted by the appellant, the Board finds that the medical opinion provides positive support in favor of the appellant's claim. The private medical opinion submitted by the appellant also includes favorable support of a nexus between the Veteran's heart murmur first diagnosed in service and the congestive heart failure which caused his death. This medical opinion is adequate because the physician thoroughly discusses the Veteran's medical history, provides an opinion on the etiology of the cause of the Veteran's  death, and is supported by adequate reasons and bases. The Board finds this private opinion to be competent and probative medical evidence, and affords it the most weight of all of the evidence of record.

Based on the above, the Board finds that the preponderance of the evidence weighs in favor of a finding that the cause of the Veteran's death is shown to have been incurred in service.  Accordingly, service connection for the cause of the Veteran's death is granted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is granted



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


